Citation Nr: 0322605	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  96-32 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a rating higher than 20 percent for a low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to January 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 1994 RO decision which denied service 
connection for PTSD, and a September 1997 RO decision which 
denied a rating higher than 20 percent for a low back 
disability.  In March 1999, the Board remanded the veteran's 
PTSD claim to the RO for additional evidentiary development.


FINDINGS OF FACT

1.  The veteran has a diagnosis of PTSD which is due to a 
corroborated stressor during his active service.  

2.  The veteran's service-connected low back disability 
(including degenerative disc disease and arthritis) is 
productive of no more than moderate limitation of motion, 
moderate intervertebral disc syndrome, and moderate 
lumbosacral strain.


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

2.  The criteria for a rating in excess of 20 percent for a 
low back disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5292, 5293, 5295 (2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from March 1968 
to January 1970.  His service records show that he had seven 
months of foreign service and served in Vietnam, and that his 
military occupational specialty was crewchief.  Copies of the 
veteran's official service separation record (DD Form 214) 
which was received from the service department in 1970 and 
again in 2000 indicates he was awarded the National Defense 
Service Medal, Vietnam Service Medal, and Vietnam Campaign 
Medal.  A copy of a service separation record (DD Form 214) 
which was submitted to the RO in 1974 (and is filed with the 
education benefits records), lists the foregoing medals along 
with (typed in lighter type) the Air Medal, Bronze Star Medal 
with Oak Leaf Cluster, Purple Heart Medal, and "V-Devise."  
The Board notes that the added medal information does not 
appear to be authentic.

The service medical records from the veteran's 1968-1970 
active duty show back strain in 1969.  There is no evidence 
of a psychiatric condition in his service medical records.

In April 1970, the veteran was given a VA examination.  He 
was determined to have lumbosacral strain.  No psychiatric 
defect was found.

In September 1970, the RO granted service connection for 
lumbosacral strain, assigning a noncompensable rating for the 
condition.

In a VA letter dated in September 1987, the veteran is 
indicated to have been violent towards his wife, who had 
requested shelter and was seeking a lawyer for child support 
purposes.  She indicated that the veteran was paranoid and 
had abused and harassed her.

Numerous medical records from 1992 and later show the veteran 
received treatment for low back symptoms, and he was 
diagnosed with PTSD on several occasions.

In February 1993, the veteran submitted a claim for service 
connection for PTSD.

In March 1993, the veteran was given a VA PTSD examination.  
He claimed he had 13 months of combat service in Vietnam.  He 
related stressors including running over a girl who was 
rigged with explosives, and seeing a special forces unit 
trapped in a plantation and then finding them mutilated the 
next day.  He reported dreams and nightmares of these events.  
He was explosive and angry and had hit his wife and broken 
her nose on one occasion.  He was indicated as having violent 
tendencies towards his children.  He had been seeing a VA 
counselor on an individual basis for the previous three to 
four years.  Following objective examination, the examiner's 
diagnosis was PTSD.

VA lumbar spine X-rays taken in May 1993 showed postoperative 
changes secondary to status post laminectomy at the L5-S1 
level on the left side.  There was no evidence of herniated 
nucleus pulposus or spinal stenosis.

In October 1993, the RO granted an increased rating, to 10 
percent, for the veteran's service-connected low back 
disorder.

In December 1993, the veteran submitted a statement in which 
he described the stressor event of running over a child in 
Vietnam.  He also noted that he was in an area subject to 
mortar and rocket attacks.

VA medical records from December 1994 indicate that the 
veteran injured his back.  A magnetic resonance imaging (MRI) 
test showed a herniated nucleus pulposus at T12-L1.  In 
January 1995, he underwent a costotransversectomy and 
discectomy of a left herniated nucleus pulposus at T12-L1, 
and underwent rehabilitation in February 1995.  The RO later 
granted a temporary total convalescent rating based on this 
surgery.

Records submitted by the Social Security Administration (SSA) 
dated in June 1995 show that the veteran was found to be 
under a disability as of October 1, 1993.  The primary 
diagnosis was anxiety related disorder/functional 
nonpsychotic, and the secondary diagnosis was chronic pain 
disorder.  A psychiatric evaluation contained in these 
records and dated in April 1995 diagnosed the veteran with 
PTSD and chronic pain disorder.

In December 1995, the RO granted an increased rating, to 20 
percent, for the veteran's service-connected low back 
disorder.

In September 1996, the veteran was given another VA PTSD 
examination.  He reported that he was a crew chief and was in 
Vietnam for a year.  He related stressors including running 
over a 5-year old girl and accidently shooting two civilians 
while on convoy.  He said that he had experienced dreams and 
other symptoms since Vietnam.  Following objective 
examination, the examiner's diagnoses were PTSD and dysthymic 
disorder.  The examiner opined that the veteran had PTSD and 
chronic depression from his Vietnam experiences.  

In July 1997, the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) submitted an extract of an 
Operational Report - Lessons Learned concerning the veteran's 
Vietnam unit, the 93rd Engineer Batallion, for the period 
from May 1, 1969 to July 31, 1969.  These records show that 
the 93rd Engineer Batallion was based in Dong Tam and that 
this base camp had previously been under rocket and mortar 
attacks.  The 93rd Engineer Batallion was indicated as having 
worked on reconstruction of three storage tanks at Dong Tam 
which had been destroyed during a rocket and mortar attack.  
Other construction projects completed by the 93rd Engineer 
Batallion were also indicated.

VA medical records indicate that the veteran was hospitalized 
from September 22, 1997 to November 7, 1997 upon 
recommendation of his outpatient psychiatrist.  He reported 
additional PTSD stressors which included performing patrol 
boat operations and being constantly vulnerable as a moving 
target, crossing into Cambodia on a secret search and destroy 
mission and witnessing a comrade almost bleed to death after 
being hit by gunfire, and having a Vietnamese assassin sneak 
into his bunker and kill half of his squad while they were 
asleep.  Following some improvement in his symptoms, he was 
released.  Diagnoses at the time of discharge were PTSD, 
alcohol dependence (six month remission), and cocaine abuse 
(five year remission).  

On a November 1998 private psychiatric evaluation performed 
by Mr. Harland Kessaris of Industrial Medicine Associates, 
the veteran was diagnosed with impulsive control disorder not 
otherwise specified and PTSD.  

In a letter dated in June 1999, a VA physician at the medical 
facility in Montrose, New York indicated that the veteran had 
been a patient since September 1997.  He was currently 
attending twice-weekly group sessions and was being referred 
for individual psychotherapy.  Diagnoses were PTSD with 
depression, alcohol dependence in full remission, and cocaine 
dependence in full remission.  

In April 2003, the veteran was given a VA spine examination.  
He reported two spinal surgeries following service, one in 
1991-92 and the other in 1994.  He said that he had low back 
pain with occasional radiation to his lower extremities.  The 
duration and intensity of the pain was variable, and it was a 
sharp/dull pain.  His flare-ups varied in severity, 
frequency, and duration, and prolonged sitting, standing, and 
ambulation were precipitating factors.  He indicated that he 
needed to change positions frequently.  He walked unaided but 
used a straight cane at times.  He used a back support at 
work.  He said he was able to walk one mile, and stumbled at 
times.  On physical examination, there was some straightening 
of the lumbral lordosis.  Ranges of motion of the lumbosacral 
spine were 70 degrees of forward flexion (out of 90 degrees) 
with pain, 30 degrees of extension (out of 30 degrees) with 
pain, and 35 degrees of bilateral lateral flexion/rotation 
(out of 45 degrees) with some pain on the right side.  
Neurological examination was negative.  X-rays of the 
lumbosacral spine showed levoscoliosis, chronic post-
traumatic deformity of the left transverse processes of L1 
and L2, and degenerative disc disease/degenerative joint 
disease at the L4-5 and L5-S1 levels.  The examiner's 
diagnosis was degenerative disc disease/degenerative joint 
disease of the lumbosacral spine.

II.  Analysis

The file shows that through correspondence, the rating 
decisions, the statements of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claims.  Relevant 
medical records have been obtained and VA examinations have 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
  
1.  Service connection for PTSD

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

The veteran maintains that he has PTSD from his 1968-1970 
active duty in the Army, particularly from stressors during 
his tour in Vietnam.  Numerous medical records in recent 
years include a diagnosis of PTSD which doctors link to 
purported Vietnam stressful experiences.  The Board finds 
satisfactory medical evidence of a PTSD diagnosis and medical 
evidence of linkage to claimed service stressors; the outcome 
of the case turns on whether there is satisfactory proof a 
service stressor.

Under DSM-IV, concerning a diagnosis of PTSD, a sufficient 
stressor is one in which a person has been exposed to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others; and the person's 
response involved intense fear, helplessness, or horror.  See 
38 C.F.R. § 4.125; Cohen v. Brown, 10 Vet. App. 128 (1997).

The veteran's service personnel records indicate he had 
Vietnam service as a crewchief with an engineering unit.  The 
service records, including an official copy of the service 
separation document (DD Form 214), indicate routine Vietnam 
service medals, and no combat decorations.  A photocopy of a 
service separation document submitted years ago (well before 
the PTSD claim) also lists several combat medals, but such 
have not been authenticated by the service department, and 
the Board does not accept this document as valid.  Upon the 
credible evidence of record, the Board is unable to find that 
the veteran personally participated in combat.  As it is not 
shown that he engaged in combat, his assertions of service 
stressors are not sufficient to establish the occurrence of 
such events.  Rather, his alleged service stressors must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet.App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).  

Most of the veteran's claimed Vietnam stressors are not 
corroborated by the service records or other independent 
evidence.  However, a recent court decision indicates that a 
rocket attack at a large base in Vietnam may be a sufficient 
PTSD stressor, and a veteran's claimed personal exposure to 
the attack will be satisfactorily corroborated by his 
presence with his unit which was known to be generally 
exposed to the attack.  Pentecost, supra.  One of the 
veteran's claimed Vietnam stressors includes rocket or mortar 
attacks.  Information from the service department 
satisfactorily corroborates the veteran's assertion of such 
attacks when he was with his unit in Vietnam.  In the spirit 
of the holding in Pentecost, the Board finds there is 
sufficient credible supporting evidence of a PTSD-related 
stressor in Vietnam. 

In sum, all elements for service connection for PTSD are 
established.  The Board concludes that PTSD was incurred in 
service, and service connection for such is granted.  The 
benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)) has been 
applied in making this decision.

2.  Increased rating for low back disability

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The veteran's service-connected low back disability includes 
both degenerative joint disease (arthritis) and degenerative 
disc disease.

Arthritis is rated based on limitation of motion of the 
affected joints.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010.  Limitation of motion of the lumbar spine is rated 
20 percent when moderate and 40 percent when severe.  38 
C.F.R. § 4.71a, Code 5292.

The veteran also has disc disease of the low back, and such 
may be rated as intervertebral disc syndrome.  During the 
pendency of the veteran's appeal, the regulations pertaining 
to rating intervertebral disc syndrome were revised, 
effective September 23, 2002.  Thus either the old or new 
version of the rating criteria may be applied, whichever are 
more favorable to the veteran, although the new criteria may 
only be applied to the period since their effective date.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990); VAOPGCPREC 3-
2000. 

Under the old criteria, a 20 percent rating is assigned for 
moderate intervertebral disc syndrome, with recurring 
attacks; a rating of 40 percent is warranted for severe 
intervertebral disc syndrome, with recurring attacks with 
intermittent relief.  38 C.F.R. § 4.71a, Code 5293 (effective 
prior to September 23, 2002).  The new criteria provide that 
intervertebral disc syndrome is rated 20 percent with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the previous 12 
months, and is rated 40 percent with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the previous 12 months.  38 C.F.R. § 4.71a, 
Code 5293 (effective as of September 23, 2002).

The low back condition may also be rated as lumbosacral 
strain.  Lumbosacral strain is rated 20 percent when there is 
muscle spasm on extreme forward bending, and unilateral loss 
of lateral spine motion in the standing position.  A 40 
percent rating is assigned for severe lumbosacral strain, 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Code 5295.

Medical examination and treatment records in recent years 
show that the veteran periodically complains of low back pain 
with radiculopathy into the lower extremities.  At the last 
VA examination in 2003, range of low back motion was 70 
degrees flexion with pain, 30 degrees extension with pain, 
and 35 degrees lateral flexion/rotation bilaterally with pain 
on the right.  The degree of limitation of motion of the low 
back is no more than moderate in degree, even when the 
effects of pain are considered.  38 C.F.R. §§ 4.40, 4.45, 
4.59; Deluca v. Brown, 8 Vet. App. 202 (1995).  Consequently, 
no more than a 20 percent rating is warranted under Code 
5292.

While there is evidence of degenerative disc disease of the 
low back, clinical neurological findings have been negative, 
including on the last compensation examination.  For example, 
sciatica has not been found.  Even when limitation of motion 
is taken into account, at best only moderate (20 percent) 
intervertebral disc syndrome is shown.  Severe (40 percent) 
intervertebral disc syndrome is not shown as required for a 
higher rating under old Code 5293.  See VAOPGCPREC 36-97.  
With regard to the new rating criteria, the evidence does not 
show incapaciting episodes of at least four weeks but less 
than six weeks during the previous 12 months, as required for 
a higher rating under new Code 5293.

With regard to Code 5295 for lumbosacral strain, there have 
been no findings of either muscle spasm on extreme forward 
bending or unilateral loss of spine motion in the standing 
position, as required for a 20 percent rating.  Moreover, the 
requirements for an even higher rating of 40 percent for 
severe lumbosacral strain are not met.

The Board concludes that the preponderance of the evidence is 
against the claim for a rating higher than 20 percent for the 
veteran's low back disability.  Thus, the benefit-of-the-
doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990). 


ORDER

Service connection for PTSD is granted.

An increase in a 20 percent rating for a low back disability 
is denied.



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

